Citation Nr: 1212340	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-42 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate  Counsel


INTRODUCTION

The appellant had active service from January 1966 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In November 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

In March 2012, the Board received a February 2012 opinion from C.F., M.D.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2011).  In a written statement dated in February 2012, which accompanied the February 2012 opinion from Dr. C.F., the appellant's representative waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDING OF FACT

The competent and credible lay evidence of record demonstrates that the appellant's tinnitus is related to active duty.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act (VCAA)

The claim for entitlement to service connection for tinnitus is granted in the Board's decision below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Service Connection Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Certain disabilities, such as tinnitus, if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Tinnitus

The appellant contends that he incurred tinnitus during active duty as a result of noise exposure, and that he has had it ever since separation.  Based on a thorough review of the record, the Board finds that the evidence demonstrates that the appellant incurred tinnitus during active duty.

A November 2008 VA examination report reflects that the appellant reported having constant tinnitus.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Ringing in the ears is a symptom capable of lay observation.  Consequently, the evidence reflects that the appellant has a current tinnitus disability, satisfying the first element of a service connection claim.

At the November 2011 hearing, the appellant stated that he was exposed to the noise of jet engines when he was transported on a ship and assigned to duties that involved him going to the flight deck.  (November 2011 Board Hearing Transcript (Tr.) at p. 6-7)  Thus, the Board finds that the appellant was exposed to loud noise in service.

At the November 2011 Board hearing, the appellant stated that he first noticed ringing in his ear in service.  (Tr. at p. 10)  The appellant's service treatment records do not indicate that he complained of, or received treatment for, tinnitus in service.  An October 1965 enlistment examination report reflects that the appellant's tympanic membranes were clear.  In an October 1965 report of medical history, the appellant denied having a history of ear, nose or throat trouble.  The appellant's service treatment records do not indicate that the appellant complained of or sought treatment for tinnitus during service.  In a January 1970 separation examination report, the appellant's ears were noted as normal.  No tinnitus was noted on the report.  The examination report reflects that the appellant certified that he had been informed and understood the provisions of "BuMed Instruction 6120.6" by signing the examination report.  Id.  In Real vs. US, the U.S. Court of Appeals for the Federal Circuit noted that this instruction "informed the service member that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician."  906 F.2d 1557, 1559 (Fed. Cir. 1990).  There is no report of medical history from the time of the appellant's separation from service.

A May 2003 private audiological evaluation reflects that the appellant suggested there was some ringing and noticed problems with background noise and his wife's voice at times.  

At the November 2008 VA examination, the appellant reported that he had decreased hearing with a constant tinnitus of longstanding nature.  No specific incident was noted for onset.  He reported a positive noise history in the service and being around jets.  The appellant reported a negative noise history in civilian life.  The appellant reported his tinnitus was constant and bilateral in nature, and that it varied in loudness at times.

The November 2008 VA examiner opined that the tinnitus, reported as constant and longstanding in nature, was more likely than not related to the hearing loss.  A review of service treatment records showed no complaints of hearing loss or tinnitus and hearing was considered normal on all examinations.  The VA examiner did not indicate whether the appellant's tinnitus was related to service.  As the VA examiner did not provide an opinion as to whether the appellant's tinnitus was related to service, the VA examination is inadequate.  Consequently, the VA examination is not probative.  

At the November 2011 Board hearing, the appellant stated that he has had ringing in his ears since service.  (Tr. at p. 9)  He stated that he was on the aircraft carrier and realized the headaches and the little bit of ringing that he had were unusual.  (Tr. at p. 10).  He did not remember whether he had hearing loss at that time.  He described the ringing in his ear as a very slight ringing, not very pronounced like it was now, but constant.  (Id.)  

A February 2012 private opinion from C.F., M.D., reflects that the appellant's tinnitus was likely a consequence of the sensorineural hearing loss.  Dr. C.F. stated that based on the appellant's history, it was at least as likely as not that his current hearing loss and tinnitus could be a result of his noise exposure in the military.  Dr. C.F. did not provide a rationale for his opinion.  Moreover, the opinion is equivocal as to whether his tinnitus is related to service.  Consequently, the Board finds that the February 2012 private opinion has little probative value.

As noted above, if there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage, 10 Vet. App. at 495-498.

The Board observes that the appellant is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing tinnitus during or since service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The appellant reported that his tinnitus began in service at the November 2011 Board hearing.  He indicated that he had ringing in his ears at the May 2003 private examination, but did not indicate when the ringing began.  The November 2008 VA examination report reflects that the appellant reported that his tinnitus was longstanding in nature.  While the Board acknowledges the absence of medical evidence directly supporting his assertions of tinnitus during service or during the intervening years following service, this does not in and of itself render his statements incredible; rather, such absence is for consideration in determining his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Significantly, there is no evidence of record contradicting the appellant's assertion that the tinnitus began in service.  Although tinnitus was not noted on the January 1970 separation examination report, the appellant did not complete a report of medical history at the time of his separation from service.  Consequently, the Board finds the appellant's statement that he has had tinnitus since service to be credible.   

In sum, the Board finds that the appellant is competent to report that he has had tinnitus since service.  The Board also finds the appellant's assertion to be credible.  The November 2008 VA examiner found that the appellant's tinnitus was related to his hearing loss, but did not address whether the appellant's tinnitus was related to service.  The opinion was thus inadequate.  Resolving the benefit of the doubt in the appellant's favor, the Board finds that entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The appellant contends that he is entitled to service connection for bilateral hearing loss.  He was evaluated at a November 2008 VA audiological examination.  The appellant had bilateral hearing loss for VA purposes.  The VA examiner found that a review of service medical records showed no complaints of hearing loss or tinnitus and hearing was considered normal on all exams.  No complaints were noted within the first year of discharge.  The VA examiner stated that all factual evidence would indicate onset of hearing loss occurred after the period of service.  The VA examiner noted that hearing loss due to high noise exposure such as a jet engine would occur at the time of the occurrence and not be delayed in onset.  However, the VA examiner did not specifically provide an opinion as to whether it was at least as likely as not that the appellant's bilateral hearing loss was related to service.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the Board may not rely on its own unsubstantiated medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it must rely on an informed medical opinion in order to adjudicate a claim.  Thus, the Board finds that a clearer medical opinion is needed to determine whether the appellant's bilateral hearing loss is related to service.

Additionally, at the November 2011 hearing, the appellant stated that he had a hearing test within one to three years following his discharge from service.  (Tr. at p. 10)  He stated that the hearing test indicated that his hearing had worsened.  (Tr. at p. 12)  The appellant testified that he could not recall whether the hearing test was for employment purposes.  (Tr. at p. 11)  He stated that following the service, he worked for a company called Pertex Corporation.  (Tr. at p. 12)  The appellant reported that he worked there from 1970 to 1971, and after that he worked at A and P Food Store from 1971 to 1972.  (Tr. at p. 14-15)  He testified that he worked at American Motors beginning in 1972.  (Tr. at p. 15)  As the appellant indicated that he may have had a hearing test with one of his employers in the first three years following service, an attempt should be made to obtain the records.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any authorization and information required from the appellant, request the appellant's medical records, including any hearing tests, from the appellant's former employers from 1970 to 1973, to include Pertex Corporation, A and P Food Store and American Motors.  If the appellant does not respond to the request or no such records are available, the claims folder must indicate this fact.

2.  Following the completion of step one above and after any records obtained have been associated with the claims file, provide the claims folder to an appropriate VA examiner to determine the etiology of the appellant's current bilateral hearing loss disability.  Following a review of the relevant evidence in the claims file, including the appellant's service treatment records and the November 2008 VA examination report, the examiner is asked to opine whether it is at least as likely as not that any current bilateral hearing loss disability is causally related to the appellant's military service.  

An additional examination of the appellant should be scheduled only if deemed necessary to provide the requested opinion.

The VA clinician is requested to provide a thorough rationale for all opinions provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is a less than 50% likelihood).

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


